Exhibit 99.1 ANNOUNCES THE DIVIDEND RECORD DATE Azour, Israel, February 17, 2010 – Ituran Location and Control Ltd. (NASDAQ: ITRN) today announced that, the Board of Directors has approved the distribution of cash dividend in the amount of NIS 5.61 per share or 1.5 dollars per share, totaling approximately NIS 122.8 million or 32.8 million dollars. The dividend will be paid to shareholders of record on March 23, 2010. The Company will pay dividend on April 7, 2010. In its decision to approve the distribution of cash dividend, the Board of Directors examined whether the Company meets the distribution criteria according to the Israeli law. The Board of Directors concluded that the abovementioned distribution will not undermine the Company’s ability to keep performing in its current course of business or future plans and to meet its undertakings when due.Retained earnings before the distribution was US$66.6 million and retained earnings will reach US$33.8 million, after the distribution. The Board of Directors emphasized that as at December 31, 2009 the Company has cash balance in hand of US$78.1 million. As at December 31, 2009, the Company’s current assets (excluding cash, cash equivalent, deposit in trust and investments in securities) are in the sum of US$42.2 million and current liabilities in the sum of US$36.4 million. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications.
